                                                                         T r;("['Y"l(Y,,:l('
                                                                       E ..__~L.  1'-,.J,1-....:1 . . . . ,;\\ t l. Ll , 1
                                                                                                                         \/   1:11 ,l,i
                                                                                                                                    1
                                                                                                                                      :'.)

UNITED STATES DISTRICT COURT                                                                                                  i,




SOUTHERN DISTRICT OF NEW YORK                                          DOC ti:
------------------------------------------------------------X
MARKE ITH PARKS, on behalf of himself and
                                                                       DATE FlLh>:                         ex~/ /;)ocX2=;i:
all others similarly situated,
                               Plaintiff,
                -against-                                                18    CIVIL 6936 (LLS)

                                                                               JUDGMENT
AINSWORTH PET NUTRITION, LLC d/b/a
Rachael Ray Nutrish and J.M. SMUCKER
COMPANY,
                            Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum & Order dated February 20, 2020, Defendant's motion to

dismiss the amended complaint is granted.

Dated: New York, New York
       February 21, 2020



                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                      ~
